NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3358-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

FARAD ANDREWS, a/k/a
FRAD ANDREWS, JABAD
PARKER, RODDY WILLIAMS,
NEHEMIAH N. HENDERSON,
NEHEMIAH A. HENDERSON,
DOMINICK C. PLUMMER,
NAHEMIAH HENDERON,
and FARD T. ANDREWS,

     Defendant-Appellant.
_________________________

                   Submitted May 31, 2022 – Decided August 10, 2022

                   Before Judges Sumners and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Essex County, Indictment No. 14-09-
                   2348.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, of
                   counsel and on the brief).
            Theodore N. Stephens II, Acting Essex County
            Prosecutor, attorney for respondent (Matthew E.
            Hanley, Special Deputy Attorney General/Acting
            Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant Farad Andrews appeals from a Law Division order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing.

Before us, he presents the following arguments:

            POINT I

            THE PCR COURT IMPROPERLY DENIED
            DEFENDANT'S CLAIM THAT HE RECEIVED
            INEFFECTIVE ASSISTANCE OF HIS PLEA
            COUNSEL WITHOUT AFFORDING HIM AN
            EVIDENTIARY HEARING[.]

                  A. THE PREVAILING LEGAL PRINCIPLES
                  REGARDING CLAIMS FOR INEFFECTIVE
                  ASSISTANCE OF COUNSEL, EVIDENTIARY
                  HEARINGS AND PETITIONS FOR POST-
                  CONVICTION RELIEF.

                  B.    TRIAL    COUNSEL    PROVIDED
                  INEFFECTIVE      ASSISTANCE     BY
                  NEGLECTING TO CHALLENGE COUNT
                  ONE OF THE INDICTMENT, BY FAILING
                  TO OBJECT TO THE JURY INSTRUCTIONS
                  AND SENTENCE, AND BY FAILING TO
                  PROPERLY ADVISE DEFENDANT THAT HE
                  WAS SUBJECT TO PUNISHMENT FOR
                  FIRST[-]DEGREE ARMED ROBBERY.



                                                                      A-3358-20
                                     2
            POINT II

            DEFENDANT'S   POST-CONVICTION  RELIEF
            CLAIMS ARE NOT PROCEDURALLY BARRED[.]

Having reviewed the record considering the applicable legal standards, we are

unpersuaded by defendant's arguments and affirm substantially for the reasons

set forth by the PCR judge in his oral decision.

      The procedural history and trial evidence are detailed in our unpublished

decision affirming defendant's conviction and sentence on direct appeal, State

v. Andrews, No. A-0436-16 (App. Div. Aug. 1, 2018), and in the PCR judge's

oral decision issued May 20, 2021. A brief summary of the relevant facts and

proceedings will suffice here.

      Kesha Congleton, an Essex County Sheriff's Officer, and her live-in

partner, Kaliffe Conover, had just finished exercising in an Essex County park

around 1:00 a.m. when two men, one of them with a mask covering his face

pointing a .22 caliber handgun, demanded their possessions. The unmasked

assailant then stated, "I know her, she's good"; the other armed assailant

lowered his mask for five seconds to reveal his face, and they both left without

taking any of Congleton's and Conover's possessions.           Moments later,

Congleton and Conover flagged down a police patrol car to report the robbery

attempt and gave the officers a description of the assailants.          Shortly

                                                                         A-3358-20
                                       3
thereafter, Congleton and Conover spotted two men who they suspected were

the assailants, alerted the police by calling 911 and followed the men. Police

vehicles responded, and the two suspects were apprehended.

      In an ensuing show-up identification, Congleton stated she was ninety

percent sure that one of the men, later identified as defendant, was the

assailant who lowered his mask and held the gun, but that the other man was

not involved in the robbery. The police also showed her a black revolver that

she stated was the gun held by defendant. In a separate show-up identification,

Conover confirmed Congleton's identifications.      Their trial testimony was

consistent with their show-up identification statements.

      Defendant was charged with first-degree attempted robbery, N.J.S.A.

2C:15-1 and N.J.S.A. 2C:5-1; second-degree unlawful possession of a

handgun, N.J.S.A. 2C:39-5(b)(1); possession of a handgun for an unlawful

purpose, N.J.S.A. 2C:39-4(a)(1); and fourth-degree possession of a defaced

firearm, N.J.S.A. 2C:39-3(d). He was found guilty of all but the fourth-degree

charge.

      On direct appeal, defendant's two contentions were found unpersuasive.

First, he claimed the jury instruction for the charge of attempted robbery was

deficient because attempted robbery is a second-degree offense under N.J.S.A.


                                                                        A-3358-20
                                      4
2C:5-4(a), but the instruction permitted the jury to convict defendant of

first-degree armed robbery. Andrews, slip op. at 4. Although we agreed that

the initial instruction provided to the jury was incorrect because an offense of

first-degree attempted robbery did not exist, we held the trial court cured the

error when it properly reinstructed the jury regarding first-degree robbery. Id.

at 6.

        Second, defendant challenged the trial court's admission of testimony

concerning the show-up identifications by Congleton and Conover. Id. at 7.

We concluded that considering the discretion afforded to the court's credibility

assessments, there was no reason to upset its ruling that the identifications

were reliable and thus admissible. Id. at 14.

        Seven months after our Supreme Court denied defendant's petition for

certification, State v. Andrews, 237 N.J. 189 (2019), defendant filed a pro se

PCR petition.      PCR counsel was subsequently appointed to represent

defendant.

        After hearing the parties' arguments, the PCR judge issued an oral

decision denying defendant's petition without an evidentiary hearing and

memorialized his ruling in a confirming order. Applying the well-recognized

two-prong test to establish ineffectiveness assistance of counsel, Strickland v.


                                                                         A-3358-20
                                      5
Washington, 466 U.S. 668, 687 (1984), and State v. Fritz, 105 N.J. 42, 58

(1987), the judge found defendant failed to establish a prima facie case for

ineffective assistance of counsel "or otherwise establish any legal basis for

post-conviction relief." In addition to finding that some of defendant's eleven

claims were factually without merit, the judge also determined that some were

procedurally barred under Rules 3:22-4 and -5 because they were raised or

could have been raised on direct appeal.

      In this appeal, defendant maintains his trial counsel provided ineffective

assistance when he failed to: (1) challenge the indictment charging attempted

first-degree armed robbery; (2) advise him that he could be sentenced for a

first-degree offense; and (3) request a limiting instruction minimizing the

negative impact of testimony regarding defendant's hand tattoos. We address

these contentions in turn.

      Challenge to Charge of Attempted First-Degree Armed Robbery

      Defendant fails to establish under Strickland's second prong how he was

prejudiced by counsel's failure to challenge the jury charge of the non-existent

offense of first-degree armed robbery. We determined on defendant's direct

appeal that any purported error in the charge was not clearly capable of

producing an unjust result at trial because the court


                                                                         A-3358-20
                                       6
            reinstructed the jury on the elements of robbery by
            stating "[N.J.S.A. 2C:15-1] . . . provides that an
            attempted robbery is a crime of the second-degree
            except that it is a crime of first-degree if the actor is
            armed with, or uses, or threatens the immediate use of
            a deadly weapon."

            [Andrews, slip op. at 7.]

The indictment cited the correct statute, N.J.S.A. 2C:15-1, which does not state

that an actual robbery must take place. Both the indictment and jury charge of

first-degree robbery were supported by the victims' trial testimony. Hence, the

PCR judge was correct in finding that this court had addressed the substance of

this contention in defendant's direct appeal, thereby making the claim

procedurally barred under Rule 3:22-5.

      Exposure to a First-Degree Sentence

      The record demonstrates defendant was informed through the pretrial

memorandum he signed stating his sentencing exposure to a first-degree

offense, which the trial court reviewed with him during the pretrial hearing.

Thus, there is no merit to defendant's assertion that had he been aware he

might be sentenced as a first-degree offender, he would have testified at trial.

Moreover, defendant makes no showing of prejudice that had he testified at

trial, or that there was a reasonable probability he would not have been

convicted or would have received a lighter sentence. Defendant's contention is

                                                                         A-3358-20
                                        7
nothing more than a bald assertion which does not establish ineffective

assistance of counsel because he fails to explain in an affidavit what testimony

he would have provided that would have affected the jury's verdict to his

favor. See State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

      Limiting Instruction Regarding Defendant's Hand Tattoos

      Defendant argues that his tattoos reflect gang affiliation or could be

reasonably interpreted as such, thereby making him appear prone to

criminality. Testimony concerning the tattoos on defendant's hand was elicited

during defense counsel's cross-examination of the victims to establish that

defendant was not one of the assailants. The victims did not indicate that the

assailant who pointed the gun had tattoos on his hand, therefore counsel

stressed the armed assailant could not have been the tattooed defendant. The

PCR judge properly held this was a strategic decision and thus not ineffective

assistance of counsel.     See State v. Reddick, 76 N.J. Super. 347, 352

(App. Div. 1962) ("[A] defendant is bound by his own counsel's trial tactics

and strategy provided that defendant's right to a fair trial is not impugned." ).

Defendant does not present any argument overcoming the presumption that

counsel made a reasonable tactical decision not to request an instruction




                                                                          A-3358-20
                                      8
concerning gang affiliation because such an instruction may have suggested to

the jury that defendant was a gang member and placed him in a negative light.

      Moreover, defendant does not point to any trial evidence that his tattoos

reflected gang affiliation or could have been reasonably interpreted as such,

and thus making the jury believe that he was prone to criminality. Counsel

was therefore not ineffective in failing to request a limiting instruction to

eliminate or minimize any prejudicial evidence where such evidence was not

presented to the jury.

      Because defendant failed to set forth a prima facie case of ineffective

assistance of counsel, he was not entitled to an evidentiary hearing. See State

v. Preciose, 129 N.J. 451, 462 (1992).

      To the extent we have not discussed any other arguments raised by

defendants lack sufficient merit to warrant discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-3358-20
                                         9